Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,6-7,10,11-15,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Angwin et al US2015/0290375  in view of Begg et al US2017/0157309.

Regarding claims 1 and 18, Angwin discloses an implantable blood pump assembly (10,100 in figures 1-3;[0032-0034]) comprising: a housing(110 in fig.4) defining an inlet(101 in fig.4), an outlet(105 in fig.4), a flow path extending from the inlet to the outlet, and an internal compartment(117 in fig.4) separated from the flow path; a rotor(140 in fig.3-4) positioned within the flow path and operable to pump blood from the inlet(101 in fig.4) to the outlet(105 in fig. 4); a Stator (120 in fig.3-4) positioned within the internal compartment(117 in fig.4) and operable to drive the rotor (140); an inlet conduit(112) connected to the housing inlet (101), the inlet conduit(112) having a downstream end having a reduced cross-sectional area that produces a localized region of high velocity blood flow; Angwin discloses substantially the invention as claimed but failed to disclose at least one pressure sensor positioned between the inlet and the outlet and configured to detect a pressure of blood flowing through the flow path, wherein the at least one pressure sensor is located adjacent the downstream end of the inlet conduit. However, Begg discloses at least one pressure sensor (33 in fig.2 ) positioned between the inlet(24, in fig.2) and the outlet(25, in fig.2) and configured to detect a pressure of blood flowing through the flow path, wherein the at least one pressure sensor( 33, in fig. 2) is 
Regarding claims 2 and 19, Angwin discloses substantially the invention as claimed but failed to disclose a sensor assembly, the sensor assembly comprising the at least one pressure sensor and a housing, the at least one pressure sensor positioned within the sensor assembly housing. However, Begg discloses that a pressure sensor (33 in fig.2,7-8) may be mounted or positioned on the inner wall of the inlet (22) ([0053]). The examiner has taken the position that for the pressure sensor (33) to be in the inner wall of the inlet obviously has a housing, the at least one pressure sensor positioned within the sensor assembly housing as claimed. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the method/device of Angwin to have a sensor assembly, the sensor assembly comprising the at least one pressure sensor and a housing, the at least one pressure sensor positioned within the sensor assembly housing in view of the teachings of Begg  and because the combination would have yielded predictable results providing protection to the sensor.
Regarding claim 6, Angwin discloses substantially the invention as claimed but failed to disclose wherein the at least one pressure sensor is positioned between the rotor and the downstream end of the inlet conduit. However, Begg discloses the at least one pressure sensor (33) is positioned between the rotor(28 fig.2) and the downstream end 
Regarding claim 7, Angwin discloses substantially the invention as claimed but failed to disclose wherein the at least one pressure sensor is positioned within the internal compartment. However, Begg discloses wherein the at least one pressure sensor(33 , fig.2) is positioned within the internal compartment (a pressure sensor 33 may be mounted or positioned on the inner wall of the inlet 22 [0053]). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the method/device of Angwin to have  the at least one pressure sensor positioned within the internal compartment in view of the teachings of Begg  and because the combination would have yielded predictable results  of measuring blood pressure flow.
Regarding claim 10, Angwin discloses a controller(130 in fig.3-4) connected to the stator(120 in fig.3-4) and positioned within the internal compartment(117 in fig.4;[0038]) and the controller (130) is configured to control a rotational speed of the rotor(140)[0041]. Angwin discloses substantially the invention as claimed but failed to disclose at least one pressure sensor. However, Begg discloses at least one pressure sensor (33,  in fig.2) positioned between the inlet(24 in fig.2) and the outlet (25 in fig.2) and capable of detecting a pressure of blood flowing through the flow path(fig.2 and [0053]). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified  Angwin to have at least one pressure sensor in view of Begg teachings and because the combination would have yielded a predictable result of measuring blood pressure flow.
Regarding claim 11, Angwin discloses substantially the invention as claimed but failed to discloses that the at least one pressure sensor is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto. However, Begg discloses at least one pressure sensor (33 in fig.33) is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto([0053,0056]).  Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified  Angwin to have at least one pressure sensor is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto in view of Begg teachings and because the combination would have yielded a predictable result of measuring blood pressure flow.
Regarding claim 12, Angwin discloses  wherein the implantable blood pump assembly is configured as a centrifugal pump([0032]).
Regarding claim 13, Angwin discloses  wherein the rotor (140) comprises a permanent magnet (141), and wherein the stator(120) is operable to drive the rotor (140) by generating an electromagnetic field that interacts with the permanent magnet(141) of the rotor (140)([0035] and fig.4).
Regarding claim 14, Angwin discloses a circulatory support system (10, see fig.1;[0032-003]) comprising: an implantable blood pump(14,100 in fig.1,3-4) comprising: a housing(100 in fig.3;[0034]) defining an inlet(101), an outlet(105), a flow path extending from the inlet(101) to the outlet(105), and an internal compartment(117) separated from the flow path[ see fig.4]; a rotor(140 in fig.4) positioned within the flow path and operable to pump blood from the inlet(101 in fig.4) to the outlet(105 in fig.4); a Stator(120 in fig.4) positioned within the internal compartment (117 in fig.4) and operable to drive the rotor(140 in fig.3); and a controller(130 in fig.3-4) connected to the stator(120 in fig.3-4) and positioned within the internal compartment(117 in fig.4;[0038]) and the 
Regarding claim 15, Angwin fails to disclose wherein the at least one pressure sensor is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto. However, Begg discloses at least one pressure sensor (33) is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto([0053]). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the system of Angwin to have the at least one pressure sensor that is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto in view of the teachings of Begg  and because the combination would have yielded predictable results of providing feedback to the controller(0053)
Regarding claim 17, Angwin discloses an inlet conduit(112, fig.4) connected to the housing inlet(101, fig.4), the inlet conduit(103, fig.4) having a downstream end having a reduced cross-sectional area that produces a localized region of high velocity blood flow(fig.4). Angwin fails to disclose wherein the at least one pressure sensor is located .

Claims 3,5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Angwin et al US2015/0290375  in view of Begg et al US2017/0157309 as applied to claims 1 and 18 above, and further in view of Nix et al US6,176,822.

Regarding claims 3 and 8, Angwin in view of Begg failed to disclose  the sensor assembly housing defines a sensor assembly flow path concentric with the downstream end of the inlet conduit, the sensor assembly housing further comprising a flexible membrane that transmits fluid pressure of blood flowing through the sensor assembly flow path to the at least one pressure sensor and  wherein the at least one pressure sensor comprises a sensing element and a deflectable membrane positioned between the sensing element and the flow path.  Nix disclose a differential pressure sensor 70 arranged in an opening 71 in the wall of the pump housing 32. The differential pressure sensor 70 has a flexible membrane 72 carrying electric resistance elements (not illustrated), the resistance of which depends on the deformation of the membrane 72. When the pump takes in via the opening 37, the inlet pressure of the pump acts on the lower surface of the membrane 72. The outlet pressure of the pump acts on the outer surface of the membrane 72 (Col.6,lines 48-59). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Angwin in 
Regarding claim 5, Angwin in view of Begg discloses  the at least one pressure sensor comprises a first pressure sensor as stated above but discloses a second pressure sensor, wherein the first and second pressure sensors are positioned within the sensor assembly housing diametrically opposite one another. The present specification lacks criticality as to the number of pressure sensor and positioning especially when it states that “the pressure sensor assembly can include less than two sensors [0039]”. One of ordinary skill in the art would recognize that the number of pressure sensor can easily be modified based on the various location pressure can be measured. In view of this, it is considered that modification of having first and second pressure sensor positioned within the sensor assembly housing diametrically opposite one another is a matter of design choice.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Angwin et al US2015/0290375  in view of Begg et al US2017/0157309 as applied to claims 1 and 18 above, and further in view of Nix et al US6,176,822 and in view of Orr US2008/0077068 .

Regarding claim 9,neither Angwin, Begg nor Nix discloses wherein the sensing element comprises at least one of a capacitive pressure sensing element or a piezo- resistive .

Allowable Subject Matter
Claims 4,16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Broackway US2005/0107658, discloses feedback control of ventricular assist device[Title]. 

Spanier et al US2015/0141842, discloses n intravascular rotary blood pump possesses a catheter (10), a pumping device (50) fixed distally to the catheter (10) and at least one pressure sensor (30; 60) firmly connected to the pumping device (50) and having a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792